UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 14-4215


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

JALIL G. BURTON,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever III,
Chief District Judge. (5:13-cr-00249-D-1)


Submitted:   December 16, 2014               Decided:   February 24, 2015


Before KEENAN    and   DIAZ,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mitchell G. Styers, BANZET, THOMPSON & STYERS, PLLC, Warrenton,
North Carolina, for Appellant. Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Kristine L. Fritz, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jalil      Burton     was      sentenced     to    forty-two       months’

imprisonment     and    ordered      to    pay   $133,300     in    restitution          for

conspiring    to     pass   counterfeit         currency,     in   violation        of    18

U.S.C. § 371 (2012).            On appeal, Burton contends that (1) the

district     court     clearly    erred     in    calculating        his    Guidelines

range, (2) his sentence was unreasonable, and (3) the district

court abused its discretion in fashioning its restitution order.

We affirm.

            In     assessing     a   challenge      to   the       district    court’s

application of the Guidelines, we review the district court’s

factual findings for clear error and its legal conclusions de

novo.     United States v. Alvarado Perez, 609 F.3d 609, 612 (4th

Cir. 2010).      A procedural sentencing error is harmless when “the

district court would have reached the same result even if it had

decided    the   [G]uidelines        issue[s]      the   other      way,”     and    “the

sentence would be reasonable even if the [G]uidelines issue[s]

had been decided in the defendant’s favor.”                        United States v.

Savillon-Matute, 636 F.3d 119, 123 (4th Cir. 2011) (internal

quotation marks omitted).

            We have reviewed the record and conclude that, even if

the   district     court    erred     in    calculating       Burton’s      Guidelines

range, any such errors were harmless.                Savillon-Matute, 636 F.3d

at 123-24; United States v. Hargrove, 701 F.3d 156, 161-63 (4th

                                            2
Cir. 2012) (discussing assumed error harmlessness inquiry).                                   The

first    prong     of       the   harmless          error   test    is     satisfied     by   the

district court’s explicit statement that it would impose the

same forty-two-month sentence even if it had wrongly calculated

Burton’s Guidelines range.                    Under the second prong, we consider

whether     the     district             court’s         sentence        was     substantively

reasonable.        We “examine the totality of the circumstances to

see   whether      the       sentencing          court      abused       its    discretion     in

concluding the sentence it chose satisfied the standards set

forth” in 18 U.S.C. § 3553(a) (2012).                             United States v. Gomez-

Jimenez, 750 F.3d 370, 383 (4th Cir.) (alteration and internal

quotation marks omitted), cert. denied, 135 S. Ct. 305 (2014).

“In   reviewing         a    variant          sentence,      we    consider       whether     the

sentencing       court       acted       reasonably         both    with       respect   to   its

decision    to     impose         such    a    sentence      and    with       respect   to   the

extent of the divergence from the sentencing range.”                                      United

States v. Washington, 743 F.3d 938, 944 (4th Cir. 2014).                                    Here,

the     district    court          explicitly           referenced       several     § 3553(a)

factors in announcing its sentence, and we conclude that the

district court’s sentence was substantively reasonable.                                  Because

both prongs of the harmless error test have been met, we reject

Burton’s     challenges             to        the       district     court’s        Guidelines

calculation and sentence.



                                                    3
            The subject of Burton’s final challenge, the district

court’s restitution order, is reviewed for abuse of discretion.

United States v. Leftwich, 628 F.3d 665, 667 (4th Cir. 2010).

Under the Mandatory Victims Restitution Act (“MVRA”), 18 U.S.C.

§§    3663A-3664      (2012),       the    district         court        must    order      the

defendant to make restitution to victims of an offense against

property.        §   3663A(a),      (c)(1)(A)(ii).               When     “return      of     the

property . . . is impossible, impractical, or inadequate,” the

defendant     must    pay    “the    greater         of—    (I)     the       value    of   the

property on the date of . . . loss . . . or (II) the value of

the property on the date of sentencing, less” the value of the

property, if any, that is returned.                   § 3663A(b)(1)(B).

            Under the MVRA, a “victim” is “a person directly and

proximately harmed as a result of the commission of an offense

for   which      restitution     may      be       ordered.”         §    3663A.         In    a

conspiracy, this includes “any person directly harmed by the

defendant’s       criminal     conduct      in       the    course       of     the   scheme,

conspiracy, or pattern.”             § 3663A(a)(2).              In other words, “for

purposes    of    ordering     restitution          under    a    comparable          statute,

losses caused by a conspiracy include not only those resulting

from the defendant’s individual actions but also others caused

by the conspiracy itself.”                United States v. Newsome, 322 F.3d

328, 341 (4th Cir. 2003) (internal quotation marks omitted).



                                               4
           We    have    reviewed    the    record   and    conclude    that   the

district court did not abuse its discretion in fashioning the

restitution     order.      In    particular,     the      court   appropriately

weighed the thorough spreadsheet presented by the government,

detailing the conspiracy’s numerous transactions.

           Accordingly, we affirm the district court’s judgment.

We   dispense   with     oral    argument   because     the   facts    and   legal

contentions     are   adequately     presented   in     the   materials      before

this Court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                       5